The plaintiffs produced, in evidence, a bill of sale for a negro woman named Pene, from Jane Moore, to their intestate, N. Armfield, bearing date 9th of May, 1849. Also, the record of a suit, by petition, in the County Court of Union, filed by James Moore and wife Catharine, Elizabeth Carns and Jane Moore, for the partition of several slaves, among whom was the woman Pene, in which it appeared, that this slave, Pene, had been allotted to Jane Moore, and that the report of the commissioners was confirmed at April term, 1848, of the said court. They then proved that the slave Pene was taken from the possession of their intestate in September, 1849; that an action of replevin was instituted at the fall term, 1849, of Union Superior Court, against David and the said James Moore, for the negro Pene; that a good and sufficient replevin bond was given by the said David and James Moore, and the possession retained by them; that the action of replevin was not decided until the August term, 1857, of the Superior Court, and during its pendency, the slave in question passed from the possession of the Moores into that of the defendant Bibb. They proved the descent of Isham and Lewis, (the slaves for the conversion of whom this action was brought,) from the woman Pene, and a demand and refusal before the action was commenced.
The defendant produced, in evidence, a bill of sale to him, for the slave Pene, from one C. Austin, dated 6th day of January, 1851, and another for the same negroes from David Moore to C. Austin, dated 3rd December, 1850, and another from James Moore, administrator of Milton Moore, to David Moore, for the same, dated _____ A.D. 184_.
The defendant produced, in evidence, the record of a suit in the Superior Court of Union county, determined at May term, 1849, in which one of the plaintiffs, John P. Houston, in his own right, was plaintiff, and James Moore, administrator of Milton Moore, was defendant, and proved that it was insisted, by the plaintiff in that suit, that the negro Pene had *Page 85 
belonged to Milton Moore, and was assets in the hands of his administrator, James Moore, and that it was so decided by the Court. He proved that James Moore obtained letters of administration on the estate of Milton Moore, at January term, 1848, of the County Court of Union.
He proved by Jane Moore and Mrs. Carns, that at the time of the execution of the bill of sale, by Jane Moore to Armfield, a controversy had arisen in regard to the title to the negro Pene, between the said Jane Moore and James Moore, the administrator of Milton Moore, the latter claiming her as a part of the assets of his intestate's estate; that no money was paid, or note given at that time, and that no consideration was given, except that Armfield was to defend the lawsuit, and if he lost it, was to pay her nothing, but if he gained it, was to return her the negroes, or others as good; that afterwards, he gave her his note for the negroes, as he said, to show in evidence in court, but with the understanding that it was not to be paid, and that it was destroyed by Armfield soon after court.
It was contended on the part of the defendant, that the plaintiff could not recover the slave Lewis, because he (defendant) had three years' adverse possession of the mother before he was born, and that plaintiff was barred by the statute of limitations; and further, that the plaintiff could not recover either of the slaves:
1st. Because the plaintiff, John P. Houston, was estopped to deny the title of James Moore, as administrator of Milton Moore, to the slave Pene, and, of course, to her offspring born after the estoppel commenced.
2nd. Because the bill of sale, given by Jane Moore to the plaintiff's intestate, was founded upon an illegal consideration, and passed no title to the latter.
3rd. Because the recovery in the action of replevin, vested the title to Pene in David Moore and James Moore, which had relation to the taking possession of the said slave, and that the title to her offspring followed that of the mother.
His Honor charged the jury, in favor of the plaintiffs, upon *Page 86 
these several points, upon each of which the defendant excepted.
Verdict for the plaintiffs. Judgment and appeal.
1st. The fact that the plaintiff Houston, as a creditor of Milton Moore, in an action against the defendant James, as administrator of Milton, charged him with the value of the slave Pene as assets, does not create an estoppel in this action, for it is not inconsistent with the fact, that the defendant James, by the proceeding for a partition, had lost his title as administrator, by force of an estoppel created between him and Jane Moore, under whom the intestate of the plaintiffs derived title.
2ndly. The transaction by which the plaintiffs' intestate acquired title to the slaves from Jane Moore, might have been tainted with champerty, and for that reason, illegal and of no effect, but there is no evidence of such champerty or illegal consideration. The testimony of Jane Moore and Mrs. Carns does not establish the fact. They swear, "at the time of the execution of the bill of sale, made by Jane Moore to Armfield, a controversy had arisen in regard to the title to the negro Pene, between the said Jane and James Moore, the administrator of Milton Moore; the latter claiming her as a part of the assets of his intestate's estate; that no money was paid, and no note given at that time, and that no consideration was given, except that Armfield was to defend the law-suit,and if he lost it, was to pay her nothing, but if he gained it, was to *Page 87 return her the negroes, or others as good; that afterwards, he gave her his note for the negroes, as he said, to show in evidence in court, but with the understanding, that it was not to be paid, and that it was destroyed by Armfield soon after court."
This evidence may tend to prove, that Armfield cheated Jane Moore out of the slaves, but it has no tendency to prove that he was guilty of champerty; "He was to defend the lawsuit; if he lost it, he was to pay nothing, but if he gained it, was to return her the negroes, or others as good!" If this be so, it shows that he was extremely liberal; but in truth, the testimony is not intelligible, and does not support the allegation that he undertook to defend the law-suit, and in consideration thereof, was to receive a part of the subject in controversy.
3rdly. The recovery in the action of replevin, as the law then provided, was the value of Pene at the time of the trial, "with a condition to be discharged by her surrender." Rev. Stat. ch. 101, sec. 5. The two slaves, now in controversy, were born pending that action. We can see no ground to support the position that this recovery related back to the time of the wrongful taking, so as to affect the title to the children; their price has not been taken into the account, so there could be no judicial transfer of them.
The slave Lewis was born within less than three years before the commencement of the action. There was no cause of action with respect to him until his birth; so the statute of limitations could not apply. The adverse possession of the mother cannot affect the question. The statute did not begin to run until there was a cause of action in respect to him.
PER CURIAM,                                        Judgment affirmed. *Page 88